DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-15, are rejected under 35 U.S.C. 103 as being unpatentable over Durand (US Publication 2008/0240880) in view of Matsumoto (US Publication 2013/0129433) and further in view of Fang (US Publication 2015/0224586).
	Regarding Claim 1, Durand discloses a cutting insert (21) comprising:
	an insert body portion (annotated fig. 1B; i.e., the portion of “body 23” that forms the central part of the cutting insert 21, the portion of the cutting insert with hole 51 formed therethrough and the portion from which the plurality of projecting portions extend) comprising:
	a body portion upper surface (annotated fig. 1B; the examiner notes reference character “25,” depicted e.g., in fig. 1C, identifies a first or “upper surface” of the cutting insert 21 which includes both the “body portion upper surface” and the plurality of “projecting portion upper surfaces”);
	a body portion lower surface (annotated fig. 1D; the examiner notes reference character “27,” depicted e.g., in fig. 1D, identifies a second or “lower surface” of the cutting insert 21 which includes both the “body portion lower surface” and the plurality of “projecting portion lower surfaces”) located opposite the body portion upper surface (fig. 1C); and 
	a plurality of body portion side surfaces (i.e., “fourth portion” 73 of each respective recess surface 33) each extending in a respective single plane (Durand specifically states in paragraph 0015, lines 16-18 that the “fourth portion 73 of the recess surface 33 … is substantially planar.” [emphasis added]) between and connected to the body portion upper surface and the body portion lower surface (“the recess surfaces 33 [including the fourth portion 73 thereof] extend from the first surface 25 to the second surface 27,” paragraph 0010, lines 3-5), the insert body portion (23) being disposed about an axis (A) which passes through the body portion upper surface and the body portion lower surface (annotated fig. 1C); and
a plurality of projecting portions (annotated fig. 1B; the portion of the cutting insert positioned radially outward of the dashed line that delineates the boundary between each of the “projecting portions” and the “insert body portion”) each comprising at least one cutting edge (39), each projecting portion provided integrally with the insert body portion at an outer position of the insert body portion in a direction orthogonal to the axis (see figs. 1A, 1B and 1D) each projecting portion extends radially from the axis), wherein each projecting portion comprises:
	a projecting portion upper surface (annotated fig. 1B; each respective projecting portion upper surface is identified with “1”, “2”, “3” or “4”) connected to the body portion upper surface (the dashed lines in annotated fig. 1B show where each projecting portion upper surface connects to the body portion upper surface);
	a projecting portion lower surface (annotated fig. 1D; each respective projecting portion lower surface is identified with “5”, “6”, “7” or identified by reference character “63”) connected to the body portion lower surface (the dashed lines in annotated fig. 1D show where each projecting portion lower surface connects to the body portion lower surface);
	two projecting portion side surfaces (annotated fig. 1B, i.e. formed by and including “first portion” 65, “second portion” 67, and “third portion” 71; wherein “first portion 65 of the recess surface 33 generally adjacent to the main surface [i.e., the projecting portion side end surface] extends radially inwardly from the main surface along a plane intersecting a central axis of the cutting insert,” paragraph 0016, lines 7-10), each connected to a corresponding body portion side surface (via “second portion” 67 and “third portion” 71 of the “recess surface” 33; wherein, as required by the claim, the “body portion side surfaces [to each extend] in a respective plane.” Therefore, the body portion side surface (i.e., “fourth portion” 73) is restricted to being the planar portion of the recess 33, and “third portion” (71), which connects “first portion” 65 to the “fourth portion” 73, is considered to be part of the “projecting portion side surface”);
	a projecting portion side end surface (annotated fig. 1A; identified by Durand as “main surface 31”) extending between the two projecting body portion side surfaces (paragraph 0011, lines 1-2; see also figs. 1B and 1D); and
	a chamfered corner surface (35, 37) formed thereon and extending between the projecting portion upper surface (31) and the projecting portion side end surface (paragraph 0010, lines 5-8),
	wherein each cutting edge (39) is formed between one of the two projecting portion side surfaces and the projecting portion side end surface (paragraph 0011; see also annotated fig. 1D), such that the projecting portion side surface serves as a rake face (paragraph 0015, lines 1-6 and paragraph 0016, lines 1-3),
	wherein each projecting portion side surface (65, 67, and 71; annotated figs. 1A and 1B) is structured to engage either of a first contact surface (57) or a second contact surface of a mounting seat (fig. 2) formed in a cutter body (Durand states in paragraph 0013, lines 4-11, “[t[he tool holder 47 can also be provided with one or more side abutment surfaces 57 for abutting surfaces on the insert 21 to prevent the insert from rotating about the clamping screw 49. For the insert 21 in the embodiment of fig. 1A-1D, side abutment surfaces 57 are provided on the removable cassette 55 shown in fig. 2 and abut one of the recess surfaces 33, that in the particular indexed position of the insert 21, does not define a working cutting edge 39. It is also known to form side abutment surfaces in recesses 59 of a tool holder body 61 to which the insert 21 is mounted, with or without a cassette 55” (emphasis added). Since the emphasized statement broadly refers to the recess surfaces 33 as a whole, the examiner is interpreting “[the] side abutment surfaces 57 [is configured to] abut one of the recess surfaces 33” to include the “first portion 65 of the recess surface 33” which corresponds to the respective projecting portion side surface, as claimed. Moreover, and alternatively, Durand states in paragraph 0015, lines 18-25, “[a] radiused surface can be provided between the fourth portion 73 and the third portion 71 and can assist in locating the cutting insert 21 relative to a side abutment surface 57 when mounting the cutting insert on a toolholder 47.  While other shapes for the recess surface 33 than that defined by the first, second, third, and fourth portions 65, 67, 71, and 73 can be provided, the illustrated shape can facilitate chip formation and breakage.” The examiner notes the claim requires the “body portion side surfaces [to each extend] in a respective plane.” As such, the body portion side surface (i.e., “fourth portion” 73) is restricted to being the planar portion of the recess 33, wherein the “third portion” (71), which “can assist in locating the cutting insert 21 relative to the side abutment surface 57,” as set forth above, constitutes a portion of the “projecting portion side surface”), and
	wherein all the projecting portions appear to be identical to one another (annotated figs. 1A-1D), and 	wherein the cutting insert appears to be symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert (annotated fig. 1C). 
    PNG
    media_image1.png
    372
    820
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    370
    774
    media_image2.png
    Greyscale
	● Durand fails to disclose the junction extending between the projecting portion upper surface and the projecting portion side end surface is formed as a round corner surface formed thereon.	However, Matsumoto teaches it is known in the art of indexable cutting inserts with a similar configuration to that disclosed by Durand to provide the insert (fig. 9) with a rounded corner surface (33) formed on each of the plurality of projecting portions of the insert, wherein the rounded corner surface extends between the projecting portion upper surface (25) and the projecting portion side end surface (31). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand with the teaching of Matsumoto such that the chamfered transition between the projecting portion upper surface and the projecting portion side end surface of Durand’s cutting insert is replaced with a round corner surface in order to help reduce potential stress concentrations formed within the workpiece resulting from the shape of the groove formed therein. Matsumoto states, “Stress is likely to concentrate between the groove bottom and the side wall surface.  Thus, without the curved corner surface, the workpiece may be cracked starting from the corner portion and may thus be likely to be damaged.  Consequently, it is important for the indexable side cutter to include a cutting insert which allows round chamfering for various sizes, that is, processing for forming a curved surface, to be carried out on groove corners” (paragraph 0004, lines 6-14).  Additionally, such a modification would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. In other words, the corner shape can be any reasonable shape (i.e. chamfered or rounded), and one having an ordinary skill in the art can select a cutting insert with any reasonable shape depending upon what kind of cutting operation they are performing.	● Should the Applicant disagree with the examiner’s interpretation that Durand discloses each projecting portion side surface is structured to engage either of a first contact surface or a second contact surface of a mounting seat formed in a cutter body, the following references provide teaching that is pertinent to the aforementioned limitation: 	First, Durand provides additional teaching in paragraph 0015, lines 18-22, wherein Durand states, “[a] radiused surface can be provided between the fourth portion 73 and the third portion 71 and can assist in locating the cutting insert 21 relative to a side abutment surface 57 when mounting the cutting insert on a toolholder 47” (emphasis added). The examiner notes the specific detail with regards to the interface between the cutting insert and the mounting seat formed in a cutter body given in this statement appears to be one possible configuration for how the cutting insert can interface with the mounting seat so as to be firmly yet releasably held therein and does not preclude other configurations for the interface between the recess surfaces 33 and the side abutment surfaces 57. As such, it is worth reiterating Durand’s previous statement, “[f]or the insert 21 in the embodiment of fig. 1A-1D, side abutment surfaces 57 [] abut one of the recess surfaces 33” (Durand, paragraph 0013, lines 4-7), wherein the examiner is interpreting this statement to generally convey the side abutment surfaces 57 are shaped and configured to abut one of the recess surfaces 33 as a whole, which includes “fourth portion” 73, which corresponds to the claimed “projecting portion side surface”.  	Additionally, Fang teaches it is known in the art of removable and indexable cutting inserts for a rotary cutting tool to provide said cutting inserts with multiple cutting teeth formed as projecting portions on an insert body, wherein the projecting portions have projecting portion side surfaces (191, 195) structured to engage either a first contact surface (“radial seating face,” 222b) or a second contact surface (“peripheral seating face,” 222a) of a mounting seat (“pocket,” 222) formed in a cutter body (“tool holder,” 220; paragraph 0044, lines 5-8 and 29-36).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert and mounting seat of Durand substantially disclosed above with the further disclosure of Durand and teaching of Fang such that each projecting portion side surface is structured to engage either of a first contact surface or a second contact surface of a mounting seat formed in a cutter body in addition to the mounting seating surfaces disclosed by Durand since the inclusion of additional contact surfaces to engage a planar rake face on a projecting portion side surface of an insert will result in reduced chattering. In other words, the inclusion of additional abutment surfaces to specifically engage the rake face on the non-operative projecting portion side surfaces of the insert allow for greater stability of the insert within the tool body. Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
	● The modified cutting insert of Durand substantially disclosed above fails to specifically disclose all of the projecting portions are identical to one another, and the cutting insert is symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert	. 	However, Durand specifically describes the following features. First, in paragraph 0011, line 6, Durand states, “each of the eight intersections [between the recesses and the main surface 31] defines a cutting edge 39” (paragraph 0011, line 6). Second, in paragraph 0012, lines 1-5, Durand states, “[t]he first surface 25 and the second surface 27 can each comprises a generally planar supporting surface 41 and 43, respectively, for supporting the insert relative to a bottom abutment surface 45 on a tool holder such as is seen in fig. 2.” Additionally, both sides of the cutter insert (21) are provided with indicia (63) to identify each of the plurality of projecting portions, as shown in figs. 1A, 1B and 1D. From this, it is clear that both sides of the cutting insert are configured to fit into a respective insert mounting seat (i.e. abutment surface 45 and side abutment surfaces 57) of a tool holder (Durand, fig. 2), wherein the purpose of these structures is to allow the cutting insert to be “indexable to a plurality of positions” (paragraph 0003, line 2), thereby allowing the cutting insert to be remounted in a different orientation from which it was previously mounted such that a new cutting edge is exposed for machining a workpiece when the cutting edge presently being used becomes dull. In order to utilize all eight cutting edges, to maintain consistent machining tolerances between all of the cutting edges, the tool holder and the workpiece, and to orient the cutting insert such that either of the first surface 25 or the second surface 27 are in mounting contact with the bottom abutment surface 45 on the tool holder, all of the projecting portions must be identical to one another, and the cutting insert must be symmetric about the second reference plane (P) identified in annotated fig. 1C (emphasis added).	Additionally, Matsumoto teaches it is known in the art of cutting inserts provided with three projecting portions 15 to “have substantially the same configuration” (paragraph 0043, lines 1-2). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand substantially disclosed above such that all of the projecting portions are identical to one another, and the cutting insert is symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert	 in order to allow any of the indexable portions of the cutting insert to selected, thereby positioning the selected cutting edge in an exposed position relative to the tool holder to perform a cutting operation, wherein the aforementioned modification will ensure all eight of the cutting edges can be used, regardless of which body portion surface is received within the tool holder, to perform accurate machining within the desired tolerances for a workpiece.
	Regarding Claim 2, the modified cutting insert of Durand substantially disclosed above includes each projecting portion side surface (first portion 65 of a respective recess surface 33) is formed as a planar surface (paragraph 0015, lines 7-10).
	Regarding Claim 3, the modified cutting insert of Durand substantially disclosed above fails to specifically disclose the length between the two projecting portion side surfaces is larger than a thickness of the insert body portion. 	However, Matsumoto teaches it is known in the art of cutting inserts with a similar configuration to the insert disclosed by Durand and to the cutting insert as presently claimed for the length between the two projecting portion side surfaces (29) is larger than a thickness of the insert body portion (Matsumoto, paragraph 0046, lines 13-17).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand substantially disclosed above with the teaching of Matsumoto such that the length between the two projecting portion side surfaces is larger than a thickness of the insert body portion in order to “enable the strength of the projecting portion to be suitably enhanced with a reduction in size of the projecting portion (Matsumoto, paragraph 0046, lines 17-19). Moreoever, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In this case, a practitioner may elect to change the shape of the cutting insert such that the length between the two projecting portion side surfaces is larger than a thickness of the insert body portion in order to meet the required machining tolerances required for a particular cutting operation.	Regarding Claim 4, the modified cutting insert of Durand substantially disclosed above includes the cutting insert is formed such that the body portion upper surface of the insert body portion is formed in the shape of a polygon (Durand, annotated fig. 1D; i.e., the body portion upper surface has four sides and formed in the shape of a square), the projecting portions are positioned at vertices of the polygon (annotated fig. 1B).
	Regarding Claim 5, the modified cutting insert of Durand substantially disclosed above includes the body portion upper surface of the insert body portion is formed substantially in the shape of a triangle. The examiner notes the body portion upper surface of the cutting insert of Durand is formed substantially in the shape of a triangle in that it is in the form of a polygon with a plurality of planar sides. 	The modified cutting insert of Durand substantially disclosed above fails to disclose the body portion upper surface of the insert body in substantially in the form of a triangle. 	However, Matsumoto teaches it is known in the art of cutting inserts for “the cutting insert [to] be configured such that the upper surface of the insert body portion 13 appears shaped like one of various regular polygons” (paragraph 0071, lines 11-13), wherein the body portion upper surface of the inner body may be shaped in the form of a triangle (paragraph 0015, lines 8-10), or the body portion upper surface of the inner body may be shaped in the form of a square (i.e., with four sides; fig. 14) or a pentagon (i.e., with five sides; fig. 15).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand with the teaching of Matsumoto such that the body portion upper surface of the insert body is formed in any reasonable shape, including being made so as to be substantially in the form of a triangle, as forming the cutting insert in one of a variety of polygonal shapes will allow the operator to choose a cutting insert and corresponding cutting body that best suits their needs, wherein triangular cutting inserts may facilitate placing more inserts within a cutter body and utilizing a cutting insert with four or more projecting portions will increase the number of indexable cutting edges available to be used. The examiner notes this are only a few of a great number of potential design considerations a practitioner can consider when choosing a particular insert for a cutting operation. 
	Regarding Claim 6, the modified cutting insert of Durand substantially disclosed above appears to disclose each projecting portion is formed substantially plane-symmetrically with respect to a first reference plane (S) that extends so as to contain the axis of the insert body portion. The examiner notes that any of the eight cutting edges (39) in the depicted embodiment of Durand can be utilized for a machining process, wherein the “first portion 65 [which corresponds to the projecting portion side surfaces] of the recess surface 33 generally adjacent to the main surface 31 extends radially inwardly from the main surface along a plane intersecting a central axis of the cutting insert” (paragraph 0015, lines 7-10). 	The modified cutting insert of Durand substantially disclosed above fails to specifically disclose each projecting portion is formed substantially plane-symmetrically with respect to a first reference plane (S) that extends so as to contain the axis of the insert body portion.	However, Matusmoto provides additional evidence it is known in the art of cutting inserts to be provided with three projecting portions (15), wherein each “projecting portion 15 is provided so as to be substantially bisected by a first plane S and is formed substantially plane-symmetrically with respect to the first plane S” (paragraph 0045, lines 4-7), wherein the first reference plane S “can extend so as to contain the axis A” (paragraph 0045, lines 2-3). Thus, Matsumoto provides teaching it is desirable for the all of the projecting portions to have the same configuration and to be symmetrical about a respective plane that bisects each respective projecting portion.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand with the teaching of Matsumoto such that each projecting portion is formed substantially plane-symmetrically with respect to a first reference plane (S) that extends so as to contain the axis of the insert body portion in order to allow every available cutting edge on the insert to be indexed accurately with respect to the mounting seat in the cutter body and to maintain accurate machining tolerances. 
	Regarding Claim 12, Durand discloses a cutter body (61) for a rotary cutting tool (47), the cutter body comprising:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    	a first end surface and a second end surface positioned opposite the first end surface (annotated fig. 2), each end surface shaped substantially like a circle (as shown in fig. 2); 	an outer peripheral surface (Durand, annotated fig. 2) extending between the first end surface and the second end surfaces (fig. 2); and
	a number of insert mounting seats (abutment surfaces 45 and recesses 59) provided in the tool body (fig. 2), each insert mounting seat being structured to support a cutting insert (21) as recited in claim 1 (as set forth by the modified cutting insert of Durand substantially disclosed above). Durand discloses “insert mounting seats” can be formed on a plurality of removable cassettes (55) which are received within recesses (59) on the outer peripheral surface of the cutter body (annotated fig. 2). Alternatively, Durand states it is also known to form side abutment surfaces [57] in recesses 59 of a tool holder body 61 to which the insert 21 is mounted, with or without a cassette 55,” paragraph 0013, lines 9-11.       
    PNG
    media_image3.png
    661
    776
    media_image3.png
    Greyscale

	Regarding Claim 13, Durand discloses the number of insert mounting seats comprises a plurality of insert mounting seats (fig. 2), wherein at least one of the plurality of insert mounting seats is formed at least partially in the first end surface (fig. 2). The examiner notes the particular embodiment of the cutter body shown in fig. 2 of Durand provides eight insert mounting seats formed at least partially in the first end surface. 	Durand fails to disclose at least another one of the plurality of insert mounting seats is formed at least partially in the second end surface.	However, Matsumoto teaches it is known in the art of cutting inserts and cutter bodies associated with rotary cutting tools to form a cutter body with a circular first end surface (43) and a circular second end surface (45), wherein a plurality of insert mounting seats (53) are formed at least partially in the first end surface and another plurality of insert mounting seats formed at least partially in a second end surface (figs. 5 and 6).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutter body of Durand such that both the first end surface and the second end surface are provided with a plurality of insert mounting seats formed at least partially therein in order to expand the type of machining the cutter tool can be used for, i.e. the cutter body of Durand would typically be used for facing or machining the surface of a workpiece; conversely, Matsumoto’s cutter tool is configured to machine a slot in a workpiece. Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
	Regarding Claim 14, Durand discloses a rotary cutting tool (47) comprising:
	a cutter body (61) comprising:
	a first end surface (annotated fig. 2) and a second end surface (annotated fig. 2) positioned opposite the first end surface (fig. 2), each end surface is formed substantially in the shape of a circle (as shown in fig. 2);
	an outer peripheral surface (annotated fig. 2) extending between the first end surface and the second end surface (as shown in fig. 2); and
	a number of insert mounting seats (abutment surfaces 45 and recesses 59) provided in the tool body (fig. 2); and
	at least one cutting insert (21) as recited in claim 1 (as set forth above by the modified cutting insert of Durand substantially disclosed above) coupled to the cutter body and supported in one of the number of insert mounting seats (fig. 2).
	Regarding Claim 15, Durand discloses the number of insert mounting seats comprises a first insert mounting seat  (abutment surfaces 45 and recesses 59) which is open in one of the first end surface (annotated fig. 2) or the second end surface, and wherein the at least one cutting insert (21) comprises a first cutting insert (21) coupled to the cutter body and supported in the first insert mounting seat (annotated fig. 2).	Durand fails to disclose a second insert mounting seat which is open in the other of the first end surface or the second end surface, and a second cutting insert coupled to the cutter body and supported in the second insert mounting seat.	However, Matsumoto teaches it is known in the art of cutting inserts and cutter bodies associated with rotary cutting tools to form a cutter body with a circular first end surface (43) and a circular second end surface (45), wherein a plurality of insert mounting seats (53) are formed at least partially in the first end surface and another plurality of insert mounting seats formed at least partially in a second end surface (figs. 5 and 6).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutter body of Durand such that both the first end surface and the second end surface are provided with a plurality of insert mounting seats formed at least partially therein in order to expand the type of machining the cutter tool can be used for, i.e. the cutter body of Durand would typically be used for facing or machining the surface of a workpiece; conversely, Matsumoto’s cutter tool is configured to machine a slot in a workpiece. Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Durand (US Publication 2008/0240880), Matsumoto (US Publication 2013/0129433) and Fang (US Publication 2015/0224586) in view of Michelet (US Publication 2013/0216319).
	Regarding Claim 8, the examiner notes that any of the eight cutting edges (39) in the depicted embodiment of Durand can be utilized for a machining process, wherein the “first portion 65 [which corresponds to the projecting portion side surfaces] of the recess surface 33 generally adjacent to the main surface 31 extends radially inwardly from the main surface along a plane intersecting a central axis of the cutting insert” (paragraph 0015, lines 7-10). Thus the rake face appears to at least be oriented at an angle of 90º with respect to the projecting portion side end surface.	The modified cutting insert of Durand substantially disclosed above fails to disclose the rake face extends between each projecting portion side surface and each cutting edge at a non-zero angle. 	However, Michelet teaches it is known in the art of cutting inserts to form a rake face (axial land 57) extending between a side surface (37) of the cutting insert and each cutting edge (47a) between disposed at a non-zero angle (α) between each a side surface (37) and a side end surface (23), see fig. 1E and paragraph 0031, lines 5-10. The examiner notes that other non-zero angles are feasible, as shown in fig. 1F of Michelet.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand substantially disclosed above with the teaching of Michelet such that each projecting portion further comprises a rake face disposed at a non-zero angle between each projecting portion side surface and each cutting edge in order to “have [a] specifically designed geometr[y] to facilitate formation of chips and removal of chops from a workpiece (Michelet, paragraph 0031, lines 2-3), wherein the formation of a rake face “can [additionally] strengthen the cutting edge [of the] component (Michelet, paragraph 0031, lines 9-10).
Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. 	The Applicant states on page 6, line 29 - page 7, line 2 of the Remarks, “Durand in view of Matsumoto and Fang does not teach a cutting insert wherein each projecting portion side surface is structured to engage either of a first contact surface of a second contact surface of a mounting seat formed in a cutter body.”	The examiner respectfully disagrees with this statement; a more thorough explanation will be provided below when addressing the subsequent arguments.	Additionally, the Applicant states on page 7, lines 7-9, “the radiused surface between the third portion 71 and the fourth portion 73 disclosed in paragraph [0015] is not on a surface that is orthogonal to the cutting edge 39.”	The examiner notes that this statement is not commensurate with the scope of the claims. 	At the bottom of page 7, the Applicant states, “[a]s shown in fig. 2 of Durand there is no contact between the toolholder and the first portion 65 or the second portion 67 of the recess surfaces 33 of the cutting insert.”	The examiner respectfully disagrees. The examiner notes that the claim is drawn specifically to a cutting insert and does not currently specify or require which projecting portion side surface of the plurality of projecting portion side surfaces should be contacting a contact surface of a mounting seat formed in a cutter body at any given point in time (emphasis added), i.e., the claim does not appear to require a projecting body side surface on the other side of a specific projecting portion with respect to a corresponding projecting body side surface in an active cutting position to engage either of a first contact surface or a second contact surface of a mounting seat in a cutter body. The claim only requires that the aforementioned structure be “structured to engage.” 	Nevertheless, the examiner has clarified portions of their rejection in response to the Applicant’s arguments. As presently set forth in the rejection for claim 1, the projecting portion side surfaces of Durand are formed by and include the “first portion” 65, “second portion” 67, and “third portion” 71, wherein the claim recitation of “body portion side surface” corresponds to the “fourth portion” 73 of Durand. The examiner notes the “body portion side surface” is restricted to being the planar portion of the recess 33 by the recitation of “a plurality of body portion side surfaces each extending in a respective single plane between and connecting to the body portion upper surface and the body portion lower surface” in claim 1, lines 5-6. As set forth on page 12, lines 5-7 of the preceding Office Action, “[the] plurality of projecting portions [correspond to] the portion of the cutting insert positioned radially outward of the dashed line that delineates the boundary between each of the “projecting portions” and the “insert body portion.” Therefore, in view of the clarification set forth above, the projecting portion side surface of Durand includes the “third portion” (71), which is structured to engage with a contact surface of a mounting seat in a cutter body because this portion of the projecting portion side surface “can assist in locating the cutting insert 21 relative to the side abutment surface 57” (paragraph 0015, lines 19-21).	 On page 8, lines 3-4 of the Remarks, the Applicant argues, “[o]ne skilled in the art would not be led by the cutting insert of Durand, Fang, or Matsumoto to arrive at the cutting insert recited in Claim 1.” 	The examiner respectfully disagrees. In view of the clarifications set forth in the present Office Action, the additional discussion of Durand and teaching of Fang and Matsumoto merely provide additional evidence in the art of cutting inserts and rotary cutting tools to support the disclosure of Durand. The specific plurality of positive teeth 11 and curved conical clearance face 24 of Fang, the difference side surface portions 21a, 21b, and 21c of Matsumoto, the differing functions of the side surfaces of Fang and Matsumoto are not bodily being incorporated in Durand. Moreover, while the first, second, thord, and fourth portions of the recess of 33 required by Durand facilitate chip formation and breakage, Durand specifically states the shape of the portions can be varied. Additionally, in view of the clarifications set forth above, the “fourth portion” 73, which is structured to engage with at least one contact surface of a mounting seat formed in a cutter body, is interpreted as being a portion of the projecting portion side surface.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        June 16, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        06/17/2022